Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2015

                                     No. 04-15-00342-CV

                 VILLA DIJON CONDOMINIUM ASSOCIATION, INC.
                         and Implicity Management Company,
                                      Appellants

                                               v.

                             Mary WINTERS and Mila Cheatom,
                                       Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-03926
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
        This court granted Appellant’s first motion for extension of time to file the brief, and
Appellant’s brief was due to be filed on November 10, 2015. On November 12, 2015, Appellant
filed (1) an unopposed second motion for an extension of time to file the brief, and (2)
Appellant’s brief.
        Appellant’s motion is GRANTED. Appellant’s brief is deemed timely filed. See TEX. R.
APP. P. 38.6(d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court